Title: From George Washington to Elizabeth Willing Powel, 23 April 1792
From: Washington, George
To: Powel, Elizabeth Willing



Dear Madam,
Philadelphia April 23d 1792.

I pray you to accept my Compliments and thanks for having favored me with the perusal of the enclosed “Strictures &ca”—

And an assurance that the sentiments and charges therein contained, have not given me a moments painful sensation.
It is to be regretted, however, that the Author, if his object was to convey accurate information to the public mind had not devoted a little of the time and pains he appears to have employed in writing this Pamphlet in the investigation of facts. Had he done this, he would, or might have found, many of his Charges as unsupported as the “baseless fabric of a Vision.” With very great esteem, regard & Affection I have the honr to be Dear Madam Your Obedt & obliged

Go: Washington

